                   Case 17-12307-BLS         Doc 2096        Filed 12/05/18       Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       :
    In re:                                             :       Chapter 11
                                                       :
    M & G USA CORPORATION, et al., 1                   :       Case No. 17-12307 (BLS)
                                                       :
                     Debtors.                          :       (Jointly Administered)
                                                       :

                            SUPPLEMENTAL AFFIDAVIT OF SERVICE

       I, Asir U. Ashraf, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On November 30, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via First Class Mail on the parties identified on
the service list attached hereto as Exhibit A:

      •      Notice of (A) Deadline for Casting Votes to Accept or Reject Plan of Liquidation, (B)
             Hearing to Consider Confirmation of Plan of Liquidation and (C) Related Matters
             [Docket No. 2052]

        On November 30, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via First Class Mail on the parties identified on
the service list attached hereto as Exhibit B:

      •      Notice of Dismissal of Chapter 11 Cases of Mossi & Ghisolfi International S.a r.l., M&G
             Chemicals S.A. and M&G Capital S.a r.l. [Docket No. 2072]




                                   [Remainder of page intentionally left blank]




1
 The Debtors are the following nine entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G
USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.



                                                        2
Case 17-12307-BLS   Doc 2096   Filed 12/05/18   Page 2 of 6
Case 17-12307-BLS   Doc 2096   Filed 12/05/18   Page 3 of 6



                       Exhibit A
                                                 Case 17-12307-BLS               Doc 2096              Filed 12/05/18          Page 4 of 6
                                                                                      Exhibit A
                                                                               Supplemental Service List
                                                                               Served via First Class Mail



MMLID                                   NAME             ADDRESS 1                ADDRESS 2                        ADDRESS 3          CITY         STATE           POSTAL CODE
    4916073 EVANS INTERIORS, INC.                1225 S MAIN ST STE 102                                                          GRAPEVINE    TX           76051-5647
    4881637 EVOQUA WATER TECHNOLOGIES LLC        219 6TH AVE STE 3300                                                            PITTSBURGH   PA           15222-2603
    4916026 PIPING TECHNOLOGY & PRODUCTS, INC.   1225 S MAIN ST STE 102                                                          GRAPEVINE    TX           76051-5647
    4916011 TOLUNAY-WONG ENGINEERS, INC.         LOVEIN RIBMAN PC         1225 S Main St                 Ste 102                 Grapevine    TX           76051-5647
    4918787 WARD, RANDALL                        Address on File




 In re: M & G USA Corporation, et al.
 Case No. 17-12307 (BLS)                                                               Page 1 of 1
Case 17-12307-BLS   Doc 2096   Filed 12/05/18   Page 5 of 6



                       Exhibit B
                                                    Case 17-12307-BLS                  Doc 2096                Filed 12/05/18         Page 6 of 6
                                                                                            Exhibit B
                                                                                    Supplemental Service List
                                                                                    Served via First Class Mail



MMLID                                    NAME                      ADDRESS 1                       ADDRESS 2                 ADDRESS 3                  CITY         STATE           POSTAL CODE
   6688069 Austin, Cody W                        Address on File
   4915915 DELISI COMMUNICATIONS                 ATTN: NA                            1108 LAVACA ST                   SUITE 110                AUSTIN           TX           78701-2110
   4919420 DL STEVENSON                          Address on File
   5716920 HANER, SETH B                         Address on File
   4916061 HERC RENTALS                          ATTN: ROTHA GIESE                   27500 RIVERVIEW CENTER BLVD      SUITE 100                BONITA SPRINGS   FL           34134-4328
   4919147 JOANNA NIBERT                         Address on File
   4916770 NEW CENTURY FINANCIAL                 1780 HUGHES LANDING BLVD STE 675                                                              SPRING           TX           77380-4024
   6687657 Noyola, Aaron                         Address on File
   4918810 PETE L GARCIA                         Address on File
   6687600 Pradera, Uilses F                     Address on File
   4963902 SMBC RAIL SERVICES/AMERICAN RAILCAR   5600 MEXICO RD                      SUITE 2                                                   SAINT PETERS     MO           63376-1660
   5716941 THELEN, VALERIE C                     Address on File
   5716757 U.S. BELLOWS, INC.                    C/O LOVEIN RIBMAN                   ATTN: HAVEN MASSEY               1225 S MAIN ST STE 102   GRAPEVINE        TX           76051-5647
   4918787 WARD, RANDALL                         Address on File
   4918488 WILLIAM TOMLINSON                     Address on File




  In re: M & G USA Corporation, et al.
  Case No. 17-12307 (BLS)                                                                      Page 1 of 1
